PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/718,015
Filing Date: 28 Sep 2017
Appellant(s): Ewert, Marion, Ramon



__________________
David R. Moorman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 4/15/2021 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 8/26/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 12-13 are now withdrawn from rejection and will be allowed if rewritten in independent form.

(2) Response to Argument
	NOTE: Appellant’s main point of contention appears to be with the term “a communication device” as interpreted in light of the specification using broadest reasonable interpretation. The instant specification recites “communication device” at page 1, line 11; at page 3, line 9, lines 11-12, and lines 17-18; at page 4, line 22; page 8, line 17; and at page 9, line 7 and line 13. The “communication device” is also represented by a dashed box 15 in Figures 2 and 3. It is important to note that the disclosure does not clearly set forth a special definition of “a communication device”. Moreover, “a communication device” is disclosed as being more than “a communication interface” (see for example F.2 which shows a “communication device” 15 that encompasses a communication interface 23 and other unlabeled components as well). Thus, one of ordinary skill would necessarily draw an understanding of the term using plain meaning (see MPEP 2111.01, sections (I) (II) and (III)). Therefore, “a communication device” has been interpreted as a device having a communication interface and other components to facilitate 	
Argument 1: Appellant argues, beginning at item B on page 4, that the prior art does not teach “a communication device connected directly to an output of the at least one analog-to-digital converter”.	However, the examiner respectfully disagrees.	Donavan teaches a communication device (144, 94, F.2; see above NOTE) connected directly (56 [Wingdings font/0xE0] 144, 94 – F.2) to an output of the at least one analog-to digital converter (A/D – 56, F.2).

Argument 2: Appellant argues, at the penultimate paragraph on page 5, “The element 94 is a transceiver and therefor the actual communication device for the sensor module of Donovan.” 	However, the examiner respectfully disagrees and distinguishes the argument from the matters with which the rejection is concerned.	Appellant’s argument that the transceiver 94 of Donovan is the claimed “communication device” mischaracterizes the teachings of the instant disclosure and of Donovan. If anything, transceiver 94 of Donovan appears to most directly correspond to a communication interface 23 from the instant disclosure and not to the communication device as claimed. In this case, figure 2 of the instant disclosure clearly shows a communication device 15 encompasses a communication interface 23 and other components as well. Similarly to the instant disclosure, Donovan teaches a communication device that encompasses multiple components (namely, transceiver 94 and subsystem 144, F.2 – Donovan). The components 144 and 94 in figure 2 of Donovan constitute a communication device as claimed (see above NOTE) because the elements jointly operate to facilitate communication (e.g. to communicate Argument 3: Appellant argues, at the penultimate paragraph on page 5, Donovan does not teach “a communication device connected directly to an output of the at least one analog-to-digital converter” because Donovan does not show the transceiver 94 is connected directly to the output of the analog-to-digital converters 56.	However, the examiner respectfully disagrees and distinguishes the argument from the matters with which the rejection is concerned.	Appellant’s argument is based on a mischaracterization of the teachings of Donovan and of the instant disclosure. As discussed above (see discussion under Argument 2), the claim does not set forth that the communication device is merely the transceiver 94 of Donovan. In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., a transceiver connected directly to an output of the at least one analog-to-digital converter) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Argument 4: Appellant argues, at the last paragraph on page 6, that the prior art does not teach “digitized output signals are fed directly to the communication device without further preprocessing. As a result, the task of processing the sensor signals is thus transferred to the control device. The sensor module itself is thereby realized in a more simple and cost-effective manner and the computation power of a control device that is present anyway is better utilized.”	However, the examiner respectfully disagrees and distinguishes the argument from the matters with which the rejection is concerned.In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

Conferees:
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663 
                                                                                                                                                                                                       /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.